Citation Nr: 9923987	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left knee medial 
meniscal tear.

2.  Entitlement to service connection for peripheral 
neuropathy, to include paresthesia, as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1961 to 
October 1963 and from December 1963 to December 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for left knee condition and peripheral 
neuropathy as secondary to herbicide exposure.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
left knee medial meniscal tear and service is not of record.

2.  Competent evidence of a diagnosis of acute or subacute 
peripheral neuropathy within weeks or months of exposure to 
an herbicide agent is not of record.

3.  Competent evidence of a diagnosis of paresthesia within 
one year following service is not of record.

4.  Competent evidence of a nexus between the diagnosis of 
paresthesia and service is not of record.



CONCLUSIONS OF LAW

1.  The claim for service connection for left knee medial 
meniscal tear is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for peripheral 
neuropathy, to include paresthesia, as due to Agent Orange 
exposure is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant states that he injured his knee in service and 
that a private physician has related his current left knee 
medial meniscal tear to the injury in service.  He also 
states that when he retired from service, he complained of 
aches and pain, which was evidence of peripheral neuropathy, 
which is a result of exposure to Agent Orange.  He states 
that he was not diagnosed with peripheral neuropathy soon 
after service because, at that time, no one knew what 
peripheral neuropathy was and so a diagnosis could not be 
entered.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection for 
acute and subacute peripheral neuropathy may be granted if it 
is transient and appears within weeks or months of exposure 
to an herbicide agent and resolves itself within two years of 
the date of onset.  38 C.F.R. §§ 3.307(a)(6)(ii) (1998); 
3.309(e), Note 2 (1998).  Service connection for paresthesia 
may be granted if manifest to a compensable degree within one 
year of separation from service.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that left knee medial meniscal 
tear or peripheral neuropathy arose under combat situation.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.

Service medical records from the first period of service are 
silent as to left knee complaints or numbness.  At 
separation, neurologic evaluation was normal.  Examination of 
the lower extremities was normal.  In a report of medical 
history completed by the appellant at that time, he stated 
"no" to ever having or having now trick or locked knee and 
paralysis.  In April 1966, the appellant complained of left 
knee weakness in the left knee for the past four days.  He 
stated that he did not twist it or bruise it to his 
knowledge.  The examiner stated that there was no deformity 
or edema.  There was no pain or excessive joint lateral 
mobility.  The impression was mild post traumatic knee 
effusion by history.  The appellant was seen two days later, 
stating that his left knee was swollen and weak.  He reported 
that it would get stiff when he did a lot of walking.  The 
examiner stated that there was some slight infra-patellar 
edema.

The appellant underwent a VA examination in February 1973.  
He reported that he had pain in both knees in 1968, but that 
he had swelling only in his right knee.  The VA examiner 
stated that the appellant had full range of motion in all 
parameters of the left knee.  The appellant's squatting 
position was 130 degrees.  There were no neurologic deficits.  
Physiological reflexes were present.  The diagnosis was 
arthralgia; alleged by history but not confirmed by objective 
findings.  The appellant underwent a VA examination in 
November 1977.  Examination of the lower extremities revealed 
full normal range of motion.  The VA examiner stated that 
there was no crepitation, no limitations, and no abnormal 
mobility.  Deep reflexes were equal and active.  Romberg was 
negative.  Babinski was negative.  No diagnosis as to the 
appellant's left knee or nervous system was entered.  

In a February 1996 VA outpatient treatment report, the 
appellant reported chronic bilateral knee pain.  The VA 
examiner did not make clinical findings and entered an 
impression of chronic bilateral knee pain.

In a February 1996 private medical record, Dr. Karen Mockler 
noted that the appellant reported that he had had paresthesia 
and pain in the right lower extremity for the last 30 years.  
Dr. Mockler entered an assessment of numbness in both hands.  
In May 1996, Dr. Mockler entered a diagnosis of paresthesias 
of both hands.  

In an August 1997 private medical record, Dr. Karen Mockler 
stated, "This 55[-]year[-]old while male states that for 
quite some time, probably dating back to the Korean and 
Viet[n]am wars, he has had some weakness in the left knee." 
She stated that the appellant reported that the prior day, he 
had stepped out of a van onto his right foot and that his 
left knee was flexed and he felt a tear in the knee was only 
able to walk with limping and that the symptoms had been 
bothering him since.  She stated that the appellant reported 
that the pain had been more of a dull pain, constant, and was 
getting worse.  Examination of the left knee revealed full 
range of motion.  There was no swelling, redness, warmth, 
crepitus, or instability.  He had tenderness along the 
inferior patella region and medial joint line.  X-rays were 
unremarkable.  The assessment was left knee pain, sensation 
of hyperextension at times and slight instability.

A private MRI taken in August 1997 revealed intact cruciates 
and a slight increase in horizontal signal of Grade 2 
intensity in the posterior horn of the medial meniscus 
consistent with degenerative pattern.  There was no pattern 
identified to suggest a meniscal tear.  An x-ray taken at 
that time revealed minimal spurring at the superior pole of 
the patella.  There was no traumatic, degenerative, or 
erosive changes identified.  A small cortical lucency with a 
well-defined sclerotic border was incidentally noted in the 
medial aspect of the distal femoral metaphysis, which was 
consistent with a benign cortical defect.  There was no 
evidence of adjacent pericytes.  The impression was benign 
cortical defect and otherwise unremarkable left knee.

In a September 1997 private medical record, Dr. Steven R. 
Beranek stated that the appellant reported that while 
stationed in Korea, he had sustained a "valgus stress 
twisting injury to his left knee."  The appellant stated 
that at that time, he had acute pain over the medial joint 
line with swelling.  He stated that VA had determined that 
the appellant did not have any radiologic abnormality per x-
rays.  The appellant stated that over the years, he had been 
repeatedly seeking care through VA in order to have treatment 
for his knee.  He stated that multiple x-rays taken have been 
normal.  The appellant reported that he had been evaluated in 
the last month and that an MRI of the left knee was 
performed, which revealed a large effusion with a tear of the 
posterior horn of the medial meniscus.

Upon physical examination, Dr. Beranek stated that range of 
motion was 0 degrees to 130 degrees.  A positive joint 
effusion was noted.  There was a negative Lachman test with 
no ligamentous laxity.  There was marked tenderness over the 
medial joint line, which was aggravated with McMurray's 
stress testing.  Dr. Beranek stated that distally, the 
appellant was neurologically intact.  The impression was left 
knee medial meniscal tear.  Dr. Beranek noted that the 
appellant desired to undergo an arthroscopy and complained of 
pain for the last 30 years.

In November 1997, the appellant underwent a preoperative 
evaluation for his left knee surgery.  The appellant reported 
that he had pain in his left lower extremity and weakness.  
In January 1998, the appellant reported that his left knee 
was doing better since the surgery.  Dr. Mockler noted that 
the appellant had "had an injury to the knees many years ago 
when he was in the military."

The appellant had an RO hearing in February 1998.  The 
appellant stated that he was in Korea and that his left knee 
had become swollen and that he had had pain ever since.  He 
noted that there was no trauma involved; rather, it was just 
pain.  He suspected that it may have been caused by an 
exercise the did in service called squat jumps.  The 
appellant stated that his left knee was bothering him when he 
got out of service, but that the problem was not addressed.

The appellant testified that he underwent left knee surgery 
because his left knee had become swollen and the pain was 
excruciating.  He stated that he was limping.  He stated that 
an MRI revealed torn cartilage, which needed to be corrected.  
The appellant stated that the left knee operation had 
improved the pain in the left knee.  He stated that he had 
worn a brace on his knee, but that it had not assisted him 
with his pain so he stopped wearing it.  He stated that he 
could use steps but that it took awhile.  The appellant 
described his current pain as moderate, but that it hurt more 
at the end of the day than at the beginning.  He stated that 
his left knee would swell every other day.  He stated that he 
was a truck driver and that he had missed work at times 
because of his left knee.

The appellant noted that he had not been diagnosed with 
peripheral neuropathy and that he was not under treatment for 
such.  When the appellant was asked why he suspected that 
this was caused by herbicide exposure, the appellant stated 
that he did not have any knowledge of the Agent Orange and 
that he thought he would put in a claim because of the 
uncertainty involved and in case something happened down the 
road.  He stated that his right thumb, index finger, and 
middle fingers were numb, and he noted that they were not 
totally numb.  He described it as a tingling sensation.

I.  Left knee

The Board has determined that the appellant's claim for 
service connection for left knee medial meniscal tear is not 
well grounded.  See Caluza, supra.  The appellant has 
testified that he did not injure his knee in service.  
Rather, he stated that he developed pain and swelling in his 
left knee in service.  The appellant is competent to allege 
that he had pain and swelling, which is substantiated by the 
service medical records.  The appellant has also brought 
forth evidence of a diagnosis of left knee medial meniscal 
tear, which establishes that the appellant has a current left 
knee disability.

The determination that the appellant's claim for service 
connection for left knee medial meniscal tear is based upon 
the lack of competent evidence that the appellant's left knee 
medial meniscal tear is related to a disease or injury in 
service.  The service medical records establish that the 
appellant had knee effusion by history in service.  However, 
he was examined within one year from his discharge from 
service and the VA examiner entered a diagnosis of arthralgia 
by history and that such had not been confirmed by objective 
findings.  There is no competent medical evidence of a nexus 
between the current diagnosis of left knee medial meniscal 
tear and either of the appellant's periods of service, and 
thus the claim for service connection for left knee medial 
meniscal tear is not well grounded.  See Caluza, supra; see 
also Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed.Cir. 1997).

The Board is aware that in an August 1997 private medical 
record, Dr. Mockler noted that the appellant had reported 
that he had had weakness in his left knee probably since the 
Korean and Vietnam wars.  Such statement does not provide a 
nexus between the current diagnosis of left knee medial 
meniscal tear and the appellant's service, as it is clearly 
based upon history provided by the appellant.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement).  Such statement is inconsistent with 
the record, as there are numerous medical records between 
which do not show complaints of constant pain in the left 
knee.  Following the February 1973 VA examination, the 
appellant did not report complaints of left knee pain until 
1996, which is more than 20 years following the appellant's 
discharge from service.

Additionally, the Board is aware that in a January 1998 
private medical record, Dr. Mockler stated that the appellant 
had "had an injury to the knees many years ago when he was 
in the military."  In the September 1997 private medical 
record, Dr. Beranek stated that the appellant reported that 
while stationed in Korea.  In those medical reports, neither 
Dr. Mockler nor Dr. Beranek relate the current left knee 
medial meniscal tear to the appellant's service.  Such 
statements made by them were solely relating the history that 
occurred in service, which the appellant is competent to 
allege, and did not provide a nexus between the current left 
knee findings and service.

The only nexus evidence between the diagnosis of left knee 
medial meniscal tear and service are the appellant's 
statements and testimony.  However, the appellant does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu, 4 Vet. 
App. at 494; see also Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995) (en banc) ("[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)").  
The appellant's own, unsupported opinion, even when sworn, 
does not give rise to a well-grounded claim.

II.  Peripheral neuropathy

The appellant's claim for service connection for peripheral 
neuropathy, to include paresthesia is not well grounded.  See 
Caluza, supra.  Service medical records are silent for 
complaints of numbness or a diagnosis of acute and/or 
subacute peripheral neuropathy, which was made within weeks 
or months following exposure to an herbicide agent.  Although 
there is no way for VA to determine when the appellant was 
exposed to an herbicide agent while stationed in Vietnam, 
there was no diagnosis of acute or subacute peripheral 
neuropathy made while the appellant was in Vietnam or 
following his return from Vietnam.  Additionally, a diagnosis 
of paresthesia was not shown within one year following 
service.  Although the appellant has brought forth evidence 
of a current diagnosis of paresthesia, there is no competent 
evidence relating the diagnosis of paresthesia to either 
service or Agent Orange exposure.  Therefore, the appellant 
has not brought forth evidence of a well-grounded claim for 
service connection for peripheral neuropathy, to include 
paresthesia.

The appellant has stated that he complained of aches and 
pains when he got out of service, which he contends were 
manifestations of peripheral neuropathy.  He testified that 
he currently has numbness in his fingers, which he thinks 
could be related to Agent Orange exposure.  However, as 
stated above, the appellant does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield, 8 Vet. App. at 388.  The appellant's 
own, unsupported opinion, even when sworn, does not give rise 
to a well-grounded claim.

III.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in April 1997 as to the appellant's 
claim for service connection for left knee medial meniscal 
tear and a statement of the case in October 1997 as to the 
appellant's claim for service connection for peripheral 
neuropathy.  Additionally, supplemental statements of the 
case were issued October 1997, December 1997, and May 1998.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  



ORDER

Service connection for left knee medial meniscal tear and 
peripheral neuropathy, to include paresthesia, as due to 
Agent Orange exposure is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

	

 

